MEMORANDUM **
Erasmo Jacob-Martinez and Maria del Carmen Ortiz-Lopez, married natives and citizens of Mexico, petition for review of the Board of Immigration Appeals’ (“BIA”) decision sustaining the Department of Homeland Security’s appeal and denying Petitioners’ applications for cancellation of removal. We dismiss the petition for review.
We lack jurisdiction to review the BIA’s discretionary determination that Petitioners failed to show exceptional and extremely unusual hardship to a qualifying relative. See Martinez-Rosas v. Gonzales, 424 F.3d 926, 930 (9th Cir.2005).
Petitioners’ contention that the BIA failed to consider their evidence of hardship is not supported by the record and does not amount to a colorable due process claim. See Martinez-Rosas v. Gonzales, 424 F.3d 926, 930 (9th Cir.2005) (“[Traditional abuse of discretion challenges recast as alleged due process violations do not constitute colorable constitutional claims that would invoke our jurisdiction.”).
PETITION FOR REVIEW DISMISSED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.